 Case 4:19-cv-00532-O Document 1 Filed 07/03/19               Page 1 of 22 PageID 1


             UNITED STATES DISTRICT COURT
          FOR THE NORTHERN DISTRICT OF TEXAS
                 FORT WORTH DIVISION


 Vita Nuova Inc., on behalf of itself and
 others similarly situated,

                        Plaintiff,

 v.                                             Case No. 4:19-cv-532

 Alex M. Azar II, in his official capacity
 as Secretary of Health and Human
 Services; United States of America,

                        Defendants.


                        COMPLAINT — CLASS ACTION
      Vita Nuova Inc. is a Christian, pro-life organization that wishes to participate in
the federal government’s Title X program. Since 2000, however, the Department of
Health and Human Services has compelled Title X recipients to provide abortion
counseling and referrals as a condition of participating in the program. See Provision

of Abortion-Related Services in Family Planning Services Projects, 65 Fed. Reg.
41,281, 41,281 (July 3, 2000) (quoting 42 C.F.R. § 59.5(a)(5)). The rule makes no
exceptions for Title X recipients that oppose abortion for sincere religious reasons.

      On March 4, 2019, the Department announced a final rule that would repeal this
requirement. See Compliance with Statutory Program Integrity Requirements, 84
Fed. Reg. 7,714, 7,716–17, 7788 (March 4, 2019). But the implementation of this
final rule has been thwarted on account of nationwide injunctions issued by two fed-
eral district courts. As a result of these nationwide injunctions, the requirements of
the 2000 rule remain in effect, which compel every Title X recipient to provide abor-
tion counseling and referrals upon a patient’s request.




plaintiff’s class-action complaint                                            Page 1 of 22
 Case 4:19-cv-00532-O Document 1 Filed 07/03/19                Page 2 of 22 PageID 2


    Vita Nuova is unwilling to provide abortion counseling or referrals on account of
its Christian beliefs, and it will not participate in the Title X program if these require-
ments remain in effect. But the agency rule that requires abortion counseling or re-
ferrals — with no exceptions for religious organizations such as Vita Nuova— violates
the Religious Freedom Restoration Act and numerous federal conscience laws. Vita
Nuova seeks declaratory and injunctive relief against this unlawful agency regulation.
    Vita Nuova also sues to compel the Secretary of Health and Human Services to
comply with the Title X statute, which strictly forbids the Secretary to provide Title X
funds to “programs where abortion is a method of family planning.” 42 U.S.C.
§ 300a-6. Since 2000, the Department has been violating this statutory command by
funding programs that provide abortion referrals and abortion counseling; that en-
courage, promote, and advocate for abortion; and that fail to maintain physical and
financial separation between their Title X services and their abortion-related activities.
See Provision of Abortion-Related Services in Family Planning Services Projects, 65
Fed. Reg. 41,281, 41,281–82 (July 3, 2000). The Department sought to correct
these problems in its final rule of March 4, 2019. See Compliance with Statutory Pro-

gram Integrity Requirements, 84 Fed. Reg. 7,714, 7,723 (March 4, 2019). But the
Department’s efforts to withhold funds from these non-compliant programs have

been stymied by nationwide injunctions that have been entered against the final rule.
Vita Nuova seeks declaratory and injunctive relief that compels the Secretary to ter-
minate funding of these non-compliant programs and to redirect that money to enti-
ties such as Vita Nuova that are willing to comply with the strictures imposed by the
Title X statute.
    Vita Nuova faces additional obstacles to participating in the Title X program be-
cause of its sincere religious beliefs. The Department of Health and Human Services,
for example, requires all of its grant recipients to recognize same-sex marriage, and it
provides no exemptions or accommodations for organizations (such as Vita Nuova)

plaintiff’s class-action complaint                                             Page 2 of 22
 Case 4:19-cv-00532-O Document 1 Filed 07/03/19               Page 3 of 22 PageID 3


that oppose homosexual behavior for sincere religious reasons. See 45 C.F.R.
§ 75.300(d). In addition, a federal statute requires all Title X recipients to allow their
employees to perform or assist in abortions, with no exemptions or accommodations
for religious organizations (such as Vita Nuova) that oppose elective abortion. See 42
U.S.C. § 300a-7(c)(1). Each of these requirements violates the Religious Freedom
Restoration Act, because they fail to exempt entities (such as Vita Nuova) that oppose
abortion and homosexual behavior for religious reasons. Vita Nuova is seeking declar-
atory relief and a permanent injunction against their enforcement.

                        JURISDICTION AND VENUE
    1.   The Court has subject-matter jurisdiction under 28 U.S.C. § 1331 and 28
U.S.C. § 1343.
    2.   Venue is proper because a substantial part of the events giving rise to the
claims occurred in this judicial district. See 28 U.S.C. § 1391(b)(2).

                                      PARTIES
    3.   Plaintiff Vita Nuova Inc. is a nonprofit incorporated under the laws of Texas.
    4.   Defendant Alex M. Azar II is the U.S. Secretary of Health and Human Ser-
vices. His office is located at 200 Independence Avenue SW, Washington, D.C.
20201. Secretary Azar is sued in his official capacity.
    5.   Defendant United States of America is the federal government of the United
States of America.

                            STATEMENT OF FACTS
    6.   The Title X program authorizes the Secretary of Health and Human Services
to award grants and contracts to entities that provide family-planning services. See 42
U.S.C. §§ 300(a).
    7.   The Title X statute forbids the Secretary to fund any “programs where abor-
tion is a method of family planning.” 42 U.S.C. § 300a-6. See id. (“None of the funds



plaintiff’s class-action complaint                                            Page 3 of 22
 Case 4:19-cv-00532-O Document 1 Filed 07/03/19               Page 4 of 22 PageID 4


appropriated under this subchapter shall be used in programs where abortion is a
method of family planning.”).

I.         The 1988 Rules
      8.    In 1988, the Secretary interpreted this language to prohibit Title X programs
from providing abortion counseling or abortion referrals. See Statutory Prohibition
on Use of Appropriated Funds in Programs Where Abortion is a Method of Family
Planning; Standard of Compliance for Family Planning Services Projects, 53 Fed. Reg.
2,922, 2945 (Feb. 2, 1988) (quoting agency rule formerly codified at 42 C.F.R.
§ 59.8) (attached as Exhibit 1).
      9.    The 1988 rules also prohibited Title X programs from engaging in activities
that “encourage, promote or advocate abortion as a method of family planning,” such
as pro-abortion lobbying or litigating. See id. at 2,945–46 (quoting agency rule for-
merly codified at 42 C.F.R. § 59.10). The 1988 rules specifically prohibited Title X
programs from paying dues to any group that advocates for abortion as a method of
family planning. See id. at 2,945 (quoting agency rule formerly codified at 42 C.F.R.
§ 59.10(a)(3)).
      10. The 1988 rules also required Title X programs to be “physically and finan-
cially separate” from abortion-related activities. See id. at 2945 (quoting agency rule
formerly codified at 42 C.F.R. § 59.9).
      11. The Supreme Court upheld the Secretary’s 1988 rules as a permissible in-
terpretation of the Title X statute in Rust v. Sullivan, 500 U.S. 173 (1991).

II.        The 2000 Rules
      12. In 1993, the Secretary suspended the 1988 regulations and proposed a new
rule. See Standards of Compliance for Abortion-Related Services in Family Planning
Service Projects, 58 Fed. Reg. 7462 (February 5, 1993) (attached as Exhibit 2).




plaintiff’s class-action complaint                                            Page 4 of 22
 Case 4:19-cv-00532-O Document 1 Filed 07/03/19               Page 5 of 22 PageID 5


    13. In 2000, the Secretary issued a final rule that formally revoked the 1988
regulations. See Standards of Compliance for Abortion-Related Services in Family
Planning Services Projects, 65 Fed. Reg. 41,270 (July 3, 2000) (attached as Exhibit
3); Provision of Abortion-Related Services in Family Planning Services Projects, 65
Fed. Reg. 41,281 (July 3, 2000) (attached as Exhibit 4).
    14. Under the 2000 rules, Title X recipients are not only permitted but required
to provide abortion counseling or abortion referrals upon request. See Standards of
Compliance for Abortion-Related Services in Family Planning Services Projects, 65
Fed. Reg. 41,270, 41,279 (July 3, 2000) (quoting provision formerly codified at 42
C.F.R. § 59.5(a)(5); Provision of Abortion-Related Services in Family Planning Ser-
vices Projects, 65 Fed. Reg. 41,281, 41281 (July 3, 2000) (same). There is no excep-
tion made for Title X programs that oppose abortion on account of their religious
beliefs or moral convictions.
    15. The 2000 rules also repealed the prohibition on the payment of dues to
groups that advocate for abortion as a method of family planning. See Provision of
Abortion-Related Services in Family Planning Services Projects, 65 Fed. Reg. 41,281,

41282 (July 3, 2000) (“A Title X project may be a dues paying participant in a na-
tional abortion advocacy organization, so long as there are other legitimate program-

related reasons for the affiliation (such as access to certain information or data useful
to the Title X project).”).
    16. Finally, the 2000 rules diluted the requirement to separate abortion-related
activities from the Title X program. They allow Title X programs to operate at abor-
tion clinics. See id. at 41282 (“Separation of Title X from abortion activities does not
require separate grantees or even a separate health facility”). And they specifically al-
low the Title X program to share waiting rooms, staff, and filing systems with abortion
providers. See id.



plaintiff’s class-action complaint                                           Page 5 of 22
 Case 4:19-cv-00532-O Document 1 Filed 07/03/19               Page 6 of 22 PageID 6


III.     The 2019 Rules
       17. In 2019, the Secretary determined that the 2000 rules violated the Title X
statute and federal conscience-protection laws. On March 4, 2019, the Secretary is-
sued a final rule that revoked each of the provisions described in paragraphs 14–16.
See Compliance with Statutory Program Integrity Requirements, 84 Fed. Reg. 7,714
(March 4, 2019) (attached as Exhibit 5).

         A.     Abortion Referrals No Longer Compelled Or Even Permitted
       18. The final rule determined that the requirement to provide abortion referrals
in the 2000 rules violated the Title X statute. Indeed, the final rule concluded that
even permitting abortion referrals in a Title X program would violate the terms of 42
U.S.C. § 300a-6:

         The Department believes that, in most instances when a referral is pro-
         vided for abortion, that referral necessarily treats abortion as a method
         of family planning. The Department believes both the referral for abor-
         tion as a method of family planning, and such abortion procedure itself,
         are so linked that such a referral makes the Title X project or clinic a
         program one where abortion is a method of family planning, contrary
         to the prohibition against the use of Title X funds in such programs.
Compliance with Statutory Program Integrity Requirements, 84 Fed. Reg. 7,714,

7,717 (March 4, 2019). The final rule therefore announced that Title X recipients
would be forbidden to provide referrals for abortion as a method of family planning —
rather than being required to do so under the 2000 rules. See id. at 7,788 (quoting
42 C.F.R. § 59.5(a)(5)); id. at 7,789 (“A Title X project may not perform, promote,
refer for, or support abortion as a method of family planning, nor take any other
affirmative action to assist a patient to secure such an abortion.” (quoting 42 C.F.R.
§ 59.14(a)).
       19. The final rule also noted that the requirement to provide abortion referrals
in the 2000 rules violated numerous federal conscience-protection laws, including the
Church Amendment, the Coats–Snowe Amendment, and the Weldon Amendment.



plaintiff’s class-action complaint                                            Page 6 of 22
 Case 4:19-cv-00532-O Document 1 Filed 07/03/19                Page 7 of 22 PageID 7


See id. at 7,717 (“[T]he Department believes the referral requirement is in conflict
with federal conscience protections, such as the Church, Coats–Snowe, and Weldon
Amendments, for individual and institutional entities which object”).

          B.     Abortion Counseling No Longer Compelled; Only “Nondirective
                 Pregnancy Counseling” Permitted
        20. The final rule also determined that the requirement to provide abortion
counseling in the 2000 rules violated the Title X statute, as well as federal conscience-
protection laws including the Church Amendment, the Coats–Snowe Amendment,
and the Weldon Amendment. See id. at 7,716. The final rule therefore announced
that Title X recipients would no longer be required to provide abortion counseling,
although it makes clear that the only permissible form of abortion-related counseling
is “nondirective pregnancy counseling.” See id. at 7,789 (quoting 42 C.F.R.
§ 59.14(b)(1)). This “nondirective pregnancy counseling” may discuss abortion, but
it may not encourage abortion nor provide abortion referrals. See id. at 7,789 (quoting
42 C.F.R. § 59.14(e)(5)).

          C.     Prohibition On Activities That Encourage, Promote, Or Advocate
                 For Abortion
        21. The final rule takes steps to ensure that Title X programs do not encourage,
promote, or advocate for abortion as a method of family planning in any way. The

final rule specifically prohibits the use of Title X funds for any of the following activi-
ties:

          (i) Lobbying for the passage of legislation to increase in any way the
          availability of abortion as a method of family planning;

          (ii) Providing speakers or educators who promote the use of abortion
          as a method of family planning;

          (iii) Attending events or conferences during which the grantee or sub-
          recipient engages in lobbying;




plaintiff’s class-action complaint                                             Page 7 of 22
 Case 4:19-cv-00532-O Document 1 Filed 07/03/19               Page 8 of 22 PageID 8


         (iv) Paying dues to any group that, as a more than insignificant part of
         its activities, advocates abortion as a method of family planning and
         does not separately collect and segregate funds used for lobbying pur-
         poses;

         (v) Using legal action to make abortion available in any way as a method
         of family planning; and

         (vi) Developing or disseminating in any way materials (including print-
         ed matter, audiovisual materials and web-based materials) advocating
         abortion as a method of family planning.
See id. at 7,790 (quoting 42 C.F.R. § 59.16(a)(2)).

         D.     Maintenance of Physical and Financial Separation Between A Title
                X Program And Abortion Activities
      22. The final rule determined that the 2000 rules violated the Title X statute by
allowing Title X programs to operate at abortion clinics and to share waiting rooms,
staff, and filing systems with abortion providers. See id. at 7,715 (“[P]hysical and fi-
nancial separation . . . is consistent with the plain text of Section 1008, legislative
history, and case law.”). The final rule concluded that permitting Title X programs to
operate at abortion facilities allows for the “intentional or unintentional co- mingling
of Title X resources with non-Title X resources or programs.” Id.
      23. The final rule corrects this by requiring Title X providers to maintain “phys-
ical and financial separation from locations which provide abortion as a method of
family planning.” Id.; see also id. at 7,789 (quoting 42 C.F.R. § 59.15)).

IV.      The Nationwide Injunctions Against The Final Rule
      24. The final rule took effect on May 3, 2019. But two federal district courts
have already issued nationwide preliminary injunctions against its enforcement. See
Washington v. Azar, No. 1:19-cv-03040-SAB (ECF No. 54) (E.D. Wash.) (April 25,
2019); Oregon v. Azar, No. 6:10-cv-00317 (ECF No. 142) (D. Oregon) (April 29,
2019).




plaintiff’s class-action complaint                                           Page 8 of 22
 Case 4:19-cv-00532-O Document 1 Filed 07/03/19               Page 9 of 22 PageID 9


    25. Two additional district courts have enjoined the Secretary from enforcing
the final rule, but those courts declined to issue nationwide injunctions. See California
v. Azar, No. 3:19-cv-01184-EMC (ECF No. 103) (N.D. Cal.) (April 26, 2019); City
and County of Baltimore v. Azar, No. 1:19-cv-01103-RDB (ECF No. 43) (May 30,
2019).
    26. On June 20, 2019, a three-judge panel of the Ninth Circuit unanimously
stayed the injunctions that had been entered in Washington, Oregon, and California.
    27. On July 2, 2019, a divided three-judge panel of the Fourth Circuit stayed
the injunction that had been entered in City and County of Baltimore.
    28. As a result of these stays, the final rule was allowed to take effect nationwide.
    29. On July 3, 2019, however, the Ninth Circuit ordered the Washington, Or-
egon, and California cases reheard en banc and vacated the earlier stay issued by the
three-judge panel. As a result of this order, the injunctions issued in Washington, Or-
egon, and California remain in force.
    30. Because of the nationwide injunctions issued in Washington v. Azar and
Oregon v. Azar, the Secretary cannot implement any aspect of the final rule in any

situation, and the unlawful policies in the 2000 rules remain in effect. Vita Nuova is
seeking judicial relief that will stop the Secretary from enforcing the 2000 rules to the

extent that they violate the Title X statute, the Religious Freedom Restoration Act,
and federal conscience-protection laws, and it is seeking relief that will prevent the
Secretary from funding non-compliant Title X programs.

    CLAIM #1— COMPELLED ABORTION COUNSELING AND
                     REFERRALS
    31. The Secretary is enforcing an agency rule that not only permits but compels
Title X recipients to provide abortion counseling and referrals upon demand. See Pro-
vision of Abortion-Related Services in Family Planning Services Projects, 65 Fed. Reg.
41,281, 41,281 (July 3, 2000) (quoting 42 C.F.R. § 59.5(a)(5)).


plaintiff’s class-action complaint                                           Page 9 of 22
Case 4:19-cv-00532-O Document 1 Filed 07/03/19             Page 10 of 22 PageID 10


    32. This agency rule violates the Religious Freedom Restoration Act, because it
fails to exempt Title X recipients and applicants that object to abortion for sincere
religious reasons. This substantially burdens Vita Nuova’s exercise of religion because
it disqualifies Vita Nuova from participating in the Title X program for exercising its
religious beliefs. And there is no compelling governmental interest in compelling Title
X recipients to provide abortion referrals, because abortion is not to be used as a
method of family planning in any program that receives Title X funds. See 42 U.S.C.
§ 300a-6.
    33. This agency rule also violates federal conscience-protection laws, including
the Church Amendment, the Coates–Snowe Amendment, and the Weldon Amend-
ment, as the Secretary has recognized. See Compliance with Statutory Program Integ-
rity Requirements, 84 Fed. Reg. 7,714, 7,717 (March 4, 2019) (“[T]he Department
believes the referral requirement is in conflict with federal conscience protections,
such as the Church, Coats–Snowe, and Weldon Amendments, for individual and in-
stitutional entities which object”).
    34. Finally, this agency rule violates the Title X statute because it requires Title

X funds to be “used” in “programs where abortion is a method of family planning.”
42 U.S.C. § 300a-6. A Title X program that provides abortion referrals and abortion

counseling — apart from the nondirective pregnancy counseling permitted under the
final rule — is aiding and abetting the very act of abortion, and it becomes an accom-
plice to those who obtain or perform the abortion as a method of family planning.
    35. The Secretary agrees that this feature of the 2000 rules violates the terms of
the Title X statute. See Compliance with Statutory Program Integrity Requirements,
84 Fed. Reg. 7,714, 7,717 (March 4, 2019) (“[B]oth the referral for abortion as a
method of family planning, and such abortion procedure itself, are so linked that such
a referral makes the Title X project or clinic a program one where abortion is a method



plaintiff’s class-action complaint                                         Page 10 of 22
Case 4:19-cv-00532-O Document 1 Filed 07/03/19              Page 11 of 22 PageID 11


of family planning, contrary to the prohibition against the use of Title X funds in such
programs.”).
    36. The Court should therefore:

       a. Declare that the 2000 rules violate RFRA, the Church Amendment,
          the Coates–Snowe Amendment, the Weldon Amendment, and the
          Title X statute, to the extent that they require Title X recipients or
          programs to provide abortion referrals or abortion counseling;

       b. Permanently enjoin the Secretary, along with his officers, agents,
          servants, employees, attorneys, designees, subordinates, and succes-
          sors, as well as any person acting in concert or participation with
          them, from enforcing any statute, rule, policy, or agency guidance
          document that compels Title X recipients or programs to provide
          abortion referrals or abortion counseling;

       c. hold unlawful and set aside the 2000 rules, to the extent they re-
          quire Title X recipients or programs to provide abortion referrals or
          abortion counseling.

  CLAIM #2— FUNDING TITLE X PROGRAMS THAT PROVIDE
        ABORTION REFERRALS AND COUNSELING
    37. The Secretary is currently funding Title X programs that provide abortion
referrals and counseling. See Provision of Abortion-Related Services in Family Plan-

ning Services Projects, 65 Fed. Reg. 41,281, 41,281 (July 3, 2000) (quoting 42
C.F.R. § 59.5(a)(5)).

    38. Although the Secretary’s final rule prohibits Title X programs from provid-
ing abortion referrals and counseling (apart from the nondirective pregnancy coun-
seling described in the final rule), see Compliance with Statutory Program Integrity
Requirements, 84 Fed. Reg. 7,714, 7,788 (quoting 42 C.F.R. § 59.5(a)(5)); id. at
7,789 (quoting 42 C.F.R. § 59.14(a)); id. at 7,789 (quoting 42 C.F.R.
§ 59.14(e)(5)), the nationwide injunctions in Washington and Oregon prevent the
Secretary from enforcing these prohibitions.




plaintiff’s class-action complaint                                         Page 11 of 22
Case 4:19-cv-00532-O Document 1 Filed 07/03/19             Page 12 of 22 PageID 12


    39. The Title X statute forbids the Secretary to fund Title X programs that pro-
vide abortion referrals and counseling (apart from the nondirective pregnancy coun-
seling described in the final rule), because it causes Title X funds to be “used” in
“programs where abortion is a method of family planning.” 42 U.S.C. § 300a-6. A
Title X program that provides abortion referrals and abortion counseling — apart from
the nondirective pregnancy counseling permitted under the terms of the final rule —
is aiding and abetting the act of abortion, and becomes an accomplice to those who
obtain or perform abortions as a method of family planning.
    40. The Secretary agrees that the Title X statute forbids him to fund programs
of this sort. See Compliance with Statutory Program Integrity Requirements, 84 Fed.
Reg. 7,714, 7,717 (March 4, 2019) (“[B]oth the referral for abortion as a method of
family planning, and such abortion procedure itself, are so linked that such a referral
makes the Title X project or clinic a program one where abortion is a method of family
planning, contrary to the prohibition against the use of Title X funds in such pro-
grams.”).
    41. The Court should therefore:

       a. Declare that the Secretary is violating the Title X statute by funding
          Title X programs that provide abortion referrals or abortion coun-
          seling, apart from the nondirective pregnancy counseling permitted
          under the terms of the Secretary’s final rule;

       b. Permanently enjoin the Secretary, along with his officers, agents,
          servants, employees, attorneys, designees, subordinates, and succes-
          sors, as well as any person acting in concert or participation with
          them, from funding any Title X program that provides abortion re-
          ferrals or abortion counseling, apart from the nondirective preg-
          nancy counseling permitted under the terms of the Secretary’s final
          rule;

       c. hold unlawful and set aside the 2000 rules, to the extent they allow
          Title X recipients or programs to provide abortion referrals or abor-
          tion counseling, apart from the nondirective pregnancy counseling
          permitted under the terms of the Secretary’s final rule.

plaintiff’s class-action complaint                                         Page 12 of 22
Case 4:19-cv-00532-O Document 1 Filed 07/03/19               Page 13 of 22 PageID 13



      CLAIM #3 — FUNDING TITLE X PROGRAMS THAT
   ENCOURAGE, PROMOTE, OR ADVOCATE FOR ABORTION
    42. The Secretary is currently funding Title X programs that encourage, pro-
mote, or advocate for abortion as a method of family planning.
    43. Although the Secretary’s final rule prohibits Title X programs from engag-
ing in activities of this sort, see Compliance with Statutory Program Integrity Require-
ments, 84 Fed. Reg. 7,714, 7,790 (March 4, 2019) (quoting 42 C.F.R.
§ 59.16(a)(2)); see also paragraph 21 (listing the requirements of 42 C.F.R.
§ 59.16(a)(2)), the nationwide injunctions in Washington and Oregon prevent the
Secretary from enforcing these prohibitions.
    44. The Title X statute forbids the Secretary to fund Title X programs that en-
courage, promote, or advocate for abortion as a method of family planning by engag-

ing in any of the activities listed in 42 C.F.R. § 59.16(a)(2), and the Secretary is vio-
lating the Title X statute by funding programs that fail to comply with those require-
ments.
    45. The Court should therefore:

         a. Declare that the Secretary is violating the Title X statute by funding
            Title X programs that engage in any of the activities described in 42
            C.F.R. § 59.16(a)(2);

         b. Permanently enjoin the Secretary, along with his officers, agents,
            servants, employees, attorneys, designees, subordinates, and succes-
            sors, as well as any person acting in concert or participation with
            them, from funding any Title X program that engages in any of the
            activities described in 42 C.F.R. § 59.16(a)(2);

         c. hold unlawful and set aside the 2000 rules, to the extent they allow
            the Secretary or the Department to fund any Title X program that
            engages in any of the activities described in 42 C.F.R.
            § 59.16(a)(2).




plaintiff’s class-action complaint                                           Page 13 of 22
Case 4:19-cv-00532-O Document 1 Filed 07/03/19                Page 14 of 22 PageID 14


     CLAIM #4 — FAILING TO REQUIRE PHYSICAL AND
  FINANCIAL SEPARATION BETWEEN A TITLE X PROGRAM
               AND ABORTION ACTIVITIES
    46. The Secretary is currently funding Title X programs that fail to maintain
physical and financial separation from abortion-related activities. This includes Title

X programs that operate at abortion clinics and that share waiting rooms, staff, and
filing systems with abortion providers.
    47. Although the Secretary’s final rule prohibits the Department from funding
of Title X programs that fail to maintain physical and financial separation from abor-

tion-related activities, see Compliance with Statutory Program Integrity Require-
ments, 84 Fed. Reg. 7,714, 7,789 (March 4, 2019) (quoting 42 C.F.R. § 59.15), the
nationwide injunctions in Washington and Oregon prevent the Secretary from enforc-
ing this prohibition.
    48. The Title X statute forbids the Secretary to fund Title X programs that fail
to maintain physical and financial separation from abortion-related activities, and the
Secretary acknowledges as much. See id. at 7,715 (“[P]hysical and financial separation
. . . is consistent with the plain text of Section 1008, legislative history, and case
law.”).
    49. The Court should therefore:

          a. Declare that the Secretary is violating the Title X statute by funding
             Title X programs that fail to maintain physical and financial separa-
             tion from abortion-related activities, as required by 42 C.F.R.
             § 59.15;

          b. Permanently enjoin the Secretary, along with his officers, agents,
             servants, employees, attorneys, designees, subordinates, and succes-
             sors, as well as any person acting in concert or participation with
             them, from funding any Title X program that that fails to maintain
             physical and financial separation from abortion-related activities, as
             required by 42 C.F.R. § 59.15;

          c. hold unlawful and set aside the 2000 rules, to the extent they allow
             the Secretary or the Department to fund any Title X program that

plaintiff’s class-action complaint                                            Page 14 of 22
Case 4:19-cv-00532-O Document 1 Filed 07/03/19              Page 15 of 22 PageID 15


           that fails to maintain physical and financial separation from abor-
           tion-related activities, as required by 42 C.F.R. § 59.15.

     CLAIM #5— COMPELLED RECOGNITION OF SAME-SEX
                      MARRIAGE
    50. Vita Nuova wishes to participate in the Title X program, and it is preparing
to apply for Title X grants at the next available opportunity.
    51. The Department of Health and Human Services, however, requires all of its
grant recipients to recognize same-sex marriage, and it makes no exceptions for recip-
ients who oppose homosexuality for sincere religious reasons. See 45 C.F.R.
§ 75.300(d) (“In accordance with the Supreme Court decisions in United States v.
Windsor and in Obergefell v. Hodges, all recipients must treat as valid the marriages
of same-sex couples.”) (attached as Exhibit 6).
    52. The Department issued 45 C.F.R. § 75.300(d) as part of a final rule that
took effect on January 11, 2017. The final rule is Health and Human Services Grants
Regulation, 81 Fed. Reg. 89,393 (December 12, 2016), and it is attached to this
complaint as Exhibit 7.
    53. Vita Nuova is unwilling to recognize same-sex marriage on account of its
Christian beliefs, and it will not accept Title X funds if it is compelled to recognize
same-sex marriage as a condition of participating in the Title X program.
    54. A rule that compels HHS grant recipients to recognize same-sex marriage
violates the Religious Freedom Restoration Act because it fails to exempt recipients
that object to homosexual behavior and same-sex marriage for sincere religious rea-

sons. This substantially burdens Vita Nuova’s exercise of religion because it disquali-
fies Vita Nuova from participating in the Title X program as a consequence of exer-
cising its religious beliefs. And there is no compelling governmental interest in com-
pelling HHS grant recipients to recognize same-sex marriage, because they are private
entities who are not bound by the Supreme Court’s rulings in Windsor or Obergefell.



plaintiff’s class-action complaint                                          Page 15 of 22
Case 4:19-cv-00532-O Document 1 Filed 07/03/19             Page 16 of 22 PageID 16


See United States v. Cruikshank, 92 U.S. 542, 554 (1875) (“The fourteenth amend-
ment prohibits a State from depriving any person of life, liberty, or property, without
due process of law; but this adds nothing to the rights of one citizen as against an-
other.”); Ruth Bader Ginsburg, Sexual Equality Under the Fourteenth Amendment
and Equal Rights Amendments, 1979 Wash. U. L.Q. 161 (“Both the equal protection
and the equal rights formulations are directed to laws and the actions of officialdom;
private action unaccompanied by official participation or stimulation remains outside
the purview of both provisions.”).
    55. More importantly, the Secretary has no statutory authority to impose a re-
quirement on this sort on HHS grant recipients. See La. Pub. Serv. Comm’n v. FCC,
476 U.S. 355, 374 (1986) (“[A]n agency literally has no power to act . . . unless and
until Congress confers power upon it.”). There is no Act of Congress that even re-
motely authorizes the Secretary to compel recognition of same-sex marriage by private
entities that receive HHS grants.
    56. The Court should therefore:

       a. Declare that 45 C.F.R. § 75.300(d) violates the Religious Freedom
          Restoration Act and is not authorized by any congressional enact-
          ment;

       b. hold unlawful and set aside 45 C.F.R. § 75.300(d) under section
          706 of the APA (5 U.S.C. § 706);

       c. Permanently enjoin the Secretary, along with his officers, agents,
          servants, employees, attorneys, designees, subordinates, and succes-
          sors, as well as any person acting in concert or participation with
          them, from enforcing 45 C.F.R. § 75.300(d);

       d. Permanently enjoin the Secretary, along with his officers, agents,
          servants, employees, attorneys, designees, subordinates, and succes-
          sors, as well as any person acting in concert or participation with
          them, from requiring any private citizen or entity to recognize same-
          sex marriage as a condition of receiving federal funds, until Congress



plaintiff’s class-action complaint                                         Page 16 of 22
Case 4:19-cv-00532-O Document 1 Filed 07/03/19              Page 17 of 22 PageID 17


           enacts legislation that authorizes the Secretary to impose such a re-
           quirement;

       e. Permanently enjoin the Secretary, along with his officers, agents,
          servants, employees, attorneys, designees, subordinates, and succes-
          sors, as well as any person acting in concert or participation with
          them, from requiring any private citizen or entity that opposes
          same-sex marriage for sincere religious reasons to recognize same-
          sex marriage as a condition of receiving federal funds, until Congress
          enacts legislation that authorizes the Secretary to impose such a re-
          quirement and that exempts the Secretary from the requirements of
          the Religious Freedom Restoration Act.

           CLAIM #6 — CLASS-ACTION RFRA CHALLENGE
                     TO 42 U.S.C. § 300a-7(c)
    57. 42 U.S.C. § 300a-7(c)(1) forbids Title X recipients to “discriminate in the

employment, promotion, or termination of employment of any physician or other
health care professional” who performs or assists in elective abortions. 42 U.S.C.
§ 300a-7(c)(1) (attached as Exhibit 8).

    58. 42 U.S.C. § 300a-7(c)(1)’s restrictions apply not only to Title X recipients,
but to every entity that receives a grant, contract, loan, or loan guarantee under the
Public Health Service Act, 42 U.S.C. § 201 et seq., the Community Mental Health
Centers Act, 42 U.S.C. § 2689 et seq., or the Developmental Disabilities Services and
Facilities Construction Act, 42 U.S.C. § 6000 et seq. See 42 U.S.C. § 300a-7(c)(1).

A separate statutory provision imposes similar requirements on every entity that re-
ceives a grant or contract for biomedical or behavioral research under any program
administered by the Secretary of Health and Human Services. See 42 U.S.C. § 300a-
7(c)(2).
    59. 42 U.S.C. § 300a-7(c)(1) and (c)(2) contain no exemptions or accommo-
dations for religious entities that oppose abortion for sincere religious reasons.
    60. Vita Nuova requires all of its employees to respect the sanctity of human life
at all times, both on and off the job. Vita Nuova will not allow its doctors to perform



plaintiff’s class-action complaint                                          Page 17 of 22
Case 4:19-cv-00532-O Document 1 Filed 07/03/19              Page 18 of 22 PageID 18


elective abortions, nor will it allow its employees to assist in elective abortions, con-
sistent with the employment practices of Catholic hospitals and other Christian
health-care entities that oppose abortion for sincere religious reasons.
    61. A statute that compels HHS grant recipients to allow their employees to
perform or assist in elective abortions conflicts with the Religious Freedom Restora-
tion Act to the extent that it fails to exempt recipients that object to abortion for
sincere religious reasons. This substantially burdens Vita Nuova’s exercise of religion
because it prevents Vita Nuova from participating in the Title X program unless it
allows its employees to perform or assist in elective abortions, in direct contravention
of Vita Nuova’s religious beliefs. There is no compelling governmental interest in
compelling religious health-care entities to employ individuals whose behavior is di-
rectly contrary to the organization’s values, nor is there a compelling governmental
interest in excluding these religious health-care entities from Title X and other feder-
ally funded programs.
    62. The Court should therefore:

      a.   Certify a class under FRCP 23(b)(2) that includes every present and
           future entity in the United States that: (i) Opposes abortion for sin-
           cere religious reasons; and (2) Is receiving or intends to apply for a
           grant, contract, loan, or loan guarantee under the Public Health
           Service Act, 42 U.S.C. § 201 et seq., the Community Mental
           Health Centers Act, 42 U.S.C. § 2689 et seq., or the Developmen-
           tal Disabilities Services and Facilities Construction Act, 42 U.S.C.
           § 6000 et seq., or a grant or contract for biomedical or behavioral
           research under any program administered by the Secretary of Health
           and Human Services;

      b.   Declare that 42 U.S.C. §§ 300a-7(c)(1) and (c)(2)’s requirements
           conflict with the Religious Freedom Restoration Act, but only as
           applied to entities that oppose abortion for sincere religious reasons,
           and only to the extent that they prohibit such entities from discrim-
           inating against physicians and health-care personnel that performed
           or assisted in the performance of abortions;



plaintiff’s class-action complaint                                           Page 18 of 22
Case 4:19-cv-00532-O Document 1 Filed 07/03/19                Page 19 of 22 PageID 19


      c.   Permanently enjoin the Secretary, along with his officers, agents,
           servants, employees, attorneys, designees, subordinates, and succes-
           sors, as well as any person acting in concert or participation with
           them, from enforcing 42 U.S.C. §§ 300a-7(c)(1) and (c)(2) against
           entities that oppose abortion for sincere religious reasons, to the
           extent those provisions forbid discrimination against physicians and
           health-care personnel that performed or assisted in the performance
           of abortions.

                           ARTICLE III STANDING
    63. Vita Nuova has Article III standing to seek this relief because it intends to
apply for Title X funding at the next available opportunity. Vita Nuova is suffering

injury in fact because: (1) The 2000 rules prevent Vita Nuova from obtaining Title X
funding unless it agrees to provide abortion counseling and referrals, in violation of
the Title X statute and in violation of its religious beliefs; (2) The Secretary’s enforce-
ment of the 2000 rules and its continued funding of non-compliant Title X programs
make it more difficult for Vita Nuova to obtain Title X funding, because Vita Nuova
must compete with entities that should be categorically excluded from the Title X
program on account of their abortion-promoting activities and their affiliations with
abortion providers; (3) 45 C.F.R. § 75.300(d) prevents Vita Nuova from obtaining
Title X funding unless it agrees to recognize same-sex marriage; (4) 42 U.S.C.
§§ 300a-7(c) prevents Vita Nuova from obtaining Title X funding unless it agrees to
allow its employees to perform or assist in abortions; and (5) The 2000 rules, 45
C.F.R. § 75.300(d), and 42 U.S.C. §§ 300a-7(c) hinder Vita Nuova’s efforts to raise
funds and build a network of providers because they purport to prevent entities such
as Vita Nuova from qualifying for Title X funds. These injuries are caused by the 2000
rules, 45 C.F.R. § 75.300(d), and 42 U.S.C. §§ 300a-7(c), and they will be redressed
by an injunction that prevents the Secretary from enforcing the 2000 rules, 45 C.F.R.
§ 75.300(d), and 42 U.S.C. §§ 300a-7(c).




plaintiff’s class-action complaint                                            Page 19 of 22
Case 4:19-cv-00532-O Document 1 Filed 07/03/19               Page 20 of 22 PageID 20


                       CLASS-ACTION ALLEGATIONS
    64. Vita Nuova brings its challenge to 42 U.S.C. §§ 300a-7(c) as a class action
under Rule 23(b)(2) of the federal rules of civil procedure.
    65. The class comprises every current and future entity in the United States that:
(i) Opposes abortion for sincere religious reasons; and (2) Is receiving or intends to
apply for a grant, contract, loan, or loan guarantee under the Public Health Service
Act, 42 U.S.C. § 201 et seq., the Community Mental Health Centers Act, 42 U.S.C.
§ 2689 et seq., or the Developmental Disabilities Services and Facilities Construction

Act, 42 U.S.C. § 6000 et seq., or a grant or contract for biomedical or behavioral
research under any program administered by the Secretary of Health and Human Ser-
vices. See 42 U.S.C. §§ 300a-7(c)(1) and (c)(2).
    66. The number of entities in the class makes joinder of the individual class

members impractical.
    67. There are questions of law common to the class. All class members are en-
tities that oppose abortion for sincere religious reasons. Yet 42 U.S.C. § 300a-7(c)
prevents these entities from participating in federally funded health and research pro-
grams unless they are willing to employ individuals whose behavior is directly contrary
to the organization’s sincere religious values. The common legal questions are whe-
ther 42 U.S.C. § 300a-7(c) burdens the religious freedom of these health-care entities
that oppose abortion, and whether this burden represents the least restrictive means
of advancing a compelling governmental interest. See 42 U.S.C. § 2000bb-1.
    68. Vita Nuova’s claims are typical of other members of the class. 42 U.S.C.
§ 300a-7(c) substantially burdens the religious freedom of each class member in the
same way — by compelling them to choose between employing individuals whose be-
havior is directly contrary to the organization’s sincere religious values or forgoing
federal funding and forfeiting their ability to participate in federally funded health and
research programs.


plaintiff’s class-action complaint                                           Page 20 of 22
Case 4:19-cv-00532-O Document 1 Filed 07/03/19              Page 21 of 22 PageID 21


    69. Vita Nuova adequately represents the interests of the class, and it has no
interests antagonistic to the class.
    70. A class action is appropriate under Rule 23(b)(2) because the defendants are
acting on grounds that apply generally to the class, so that final injunctive relief or
corresponding declaratory relief is appropriate respecting the class as a whole.

                             DEMAND FOR RELIEF
    71. Vita Nuova respectfully requests that the court:
         a.      certify the class described in paragraph 62(a);
         b.      enter the declaratory relief described above under 28 U.S.C. § 2201;
         c.      enter the injunctive relief described above under Ex parte Young, 209
                 U.S. 123 (1908), and the Administrative Procedure Act, 5 U.S.C.
                 §§ 702, 704;
         d.      hold unlawful and set aside the unlawful agency actions described
                 above under the Administrative Procedure Act, 5 U.S.C. § 706;
         e.      award costs and attorneys’ fees under 42 U.S.C. § 1988;
         f.      award all other relief that the Court may deem just, proper, or equi-
                 table.




plaintiff’s class-action complaint                                         Page 21 of 22
Case 4:19-cv-00532-O Document 1 Filed 07/03/19     Page 22 of 22 PageID 22


                                     Respectfully submitted.

                                      /s/ Jonathan F. Mitchell
H. Dustin Fillmore III               Jonathan F. Mitchell
Texas Bar No. 06996010               Texas Bar No. 24075463
Charles W. Fillmore                  Mitchell Law PLLC
Texas Bar No. 00785861               111 Congress Avenue, Suite 400
The Fillmore Law Firm, L.L.P.        Austin, Texas 78701
1200 Summit Avenue, Suite 860        (512) 686-3940 (phone)
Fort Worth, Texas 76102              (512) 686-3941 (fax)
(817) 332-2351 (phone)               jonathan@mitchell.law
(817) 870-1859 (fax)
dusty@fillmorefirm.com
chad@fillmorefirm.com
                                     Counsel for Plaintiff
Dated: July 3, 2019                  and the Proposed Class




plaintiff’s class-action complaint                             Page 22 of 22
